             Case 1:18-vv-00798-UNJ Document 39 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-798V
                                       Filed: May 21, 2019
                                         UNPUBLISHED


    LISA TAYLOR,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                         Respondent.


Bobbie L. Flynt, CPW Law, LLC, Chagrin Falls, OH, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1


Dorsey, Chief Special Master:

       On June 6, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her June 7, 2017 tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.




1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:18-vv-00798-UNJ Document 39 Filed 08/14/19 Page 2 of 2



        On May 17, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report and
Proffer on Award of Compensation at 1. Specifically, respondent indicates that

        [m]edical personnel at DICP have reviewed the Petition and medical
       records filed in this case. Based on that review, DICP has concluded that
       petitioner suffered SIRVA as defined by the Vaccine Injury Table.
       Specifically, petitioner had no recent history of pain, inflammation, or
       dysfunction of her left shoulder; the onset of pain occurred within 48 hours
       after receipt of an intramuscular vaccination; the pain was limited to the
       shoulder where the vaccine was administered; and, no other condition or
       abnormality has been identified to explain petitioner’s left shoulder pain.
       42 C.F.R. §§ 100.3(a), (c)(10). In addition, petitioner suffered the residual
       effects of her condition for more than six months. 42 U.S.C. § 300aa-
       11(c)(1)(D)(i). Therefore, based on the record as it now stands, petitioner
       has satisfied all legal prerequisites for compensation under the Act. 42
       U.S.C. § 300aa-13.

Id. at 2-3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
